       Case 2:15-cr-00226-GMN-PAL Document 241 Filed 03/11/20 Page 1 of 3
Prob12B
D/NV Form
Rev. June 2014



                                United States District Court
                                            for
                                  the District of Nevada

                         REQUEST FOR MODIFICATION
         TO CONDITIONS OF SUPERVISION WITH CONSENT OF OFFENDER
                  Probation Form 49 (Waiver of Hearing) is Attached
                                  March 10, 2020

Name of Offender: Johnny Moore

Case Number: 2:15CR00226

Name of Sentencing Judicial Officer: Honorable Gloria M. Navarro

Date of Original Sentence: February 20, 2018

Original Offense: Interstate Travel In Aid of Unlawful Activity

Original Sentence: 36 months prison, followed by 36 months TSR.

Date Supervision Commenced: May 30, 2020

Name of Assigned Judicial Officer: Honorable Gloria M. Navarro

                               PETITIONING THE COURT

‫ ܈‬To modify the conditions of supervision as follows:

1. Substance Abuse Treatment – You must participate in an outpatient substance abuse
   treatment program and follow the rules and regulations of that program. The
   probation officer will supervise your participation in the program (provider, location,
   modality, duration, intensity, etc.). You must contribute to the cost of the treatment in
   an amount to be determined by the probation officer.

2. Drug Testing – You must submit to substance abuse testing to determine if you have
   used a prohibited substance. Testing shall not exceed 104 tests per year. You must
   contribute to the cost of the testing in an amount to be determined by the probation
   officer. You must not attempt to obstruct or tamper with the testing methods.

3. Minor Prohibition – You must not have direct contact with any child you know or
   reasonably should know to be under the age of 18, not including your own children,
   without the permission of the probation officer. If you do have any direct contact with
   any child you know or reasonably should know to be under the age of 18, not including
       Case 2:15-cr-00226-GMN-PAL Document 241 Filed 03/11/20 Page 2 of 3
                                  RE: Johnny Moore
Prob12B
D/NV Form
Rev. June 2014
    your own children, without the permission of the probation officer, you must report this
    contact to the probation officer within 24 hours. Direct contact includes written
    communication, in-person communication, or physical contact. Direct contact does not
    include incidental contact during ordinary daily activities in public places.

4. Access to Financial Information – You must provide the probation officer access to any
   requested financial information and authorize the release of any financial information.
   The probation office will share financial information with the U.S. Attorney’s Office.

5. Debt Obligations – You must not incur new credit charges, or open additional lines of
   credit without the approval of the probation officer.

                                            CAUSE

On February 20, 2018, Your Honor sentenced Moore to 36 months imprisonment, followed by
36 months of supervised release for committing the offense of Interstate Travel in Aid of
Unlawful Activity. Moore is scheduled to commence supervised release on May 30, 2020.

On February 7, 2019, Moore submitted a prerelease plan requesting to reside in Arizona with his
sister. The District of Arizona conditionally accepted the plan but asked that Moore agree to the
modification of his conditions as outlined above. Moore declined.

In January 2020, Moore submitted a second prerelease plan requesting to reside with his sister’s
previous boyfriend in Las Vegas. The undersigned officer denied the plan as the residence was
not acceptable.

On March 2, 2020, the undersigned officer informed Moore that his plan to reside with his
sister’s previous boyfriend was denied. The parties discussed options and Moore agreed that he
preferred to live in Arizona with family. The undersigned officer explained to Moore that the
District of Arizona requested the modification of his conditions (as outlined above) in order for
them to accept courtesy supervision. Moore agreed to the modification as evidenced by his
signature on the attached Probation 49 form. As such, the undersigned officer respectfully
requests the modification of Moore’s conditions to include substance abuse treatment, drug
testing, minor prohibition, access to financial information, and debt obligations.

Please contact the undersigned officer at 702-278-8528 or tawni_salem@nvp.uscourts.gov with
any questions or concerns.
                                                          The Court Orders the
                                                          modification requested,




                                                                 March 12, 2020
       Case 2:15-cr-00226-GMN-PAL Document 241 Filed 03/11/20 Page 3 of 3
                                         RE: Johnny Moore
Prob12B
D/NV Form
Rev. June 2014
                                                               Respectfully submitted,
                                                                               Tawni Lea Salem
                                                                               2020.03.11
                                                                               14:09:14 -07'00'
                                                               ______________________________
                                                               Tawni Salem
                                                               Senior United States Probation Officer

Approved:
                      Benjamin Johnson
                      2020.03.10 18:57:07
                      -07'00'
__________________________________________
Benjamin B. Johnson
Supervisory United States Probation Officer



THE COURT ORDERS


‫܆‬        No Action.

‫܆‬        The extension of supervision as noted above.

‫܆‬        The modification of conditions as noted above

‫܆‬        Other (please include Judicial Officer instructions below):

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------




                                                      _____________________________
                                                      Signature of Judicial Officer

                                                      _____________________________
                                                      Date
Case 2:15-cr-00226-GMN-PAL Document 241-1 Filed 03/11/20 Page 1 of 2
Case 2:15-cr-00226-GMN-PAL Document 241-1 Filed 03/11/20 Page 2 of 2
